

114 SRES 224 IS: Expressing the sense of the Senate that the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, should be designated as “Liu Xiaobo Plaza”. 
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 224IN THE SENATE OF THE UNITED STATESJuly 21, 2015Mr. Cruz (for himself and Mr. Toomey) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONExpressing the sense of the Senate that the area between the intersections of International Drive,
			 Northwest and Van Ness Street, Northwest and International Drive,
			 Northwest and International Place, Northwest in Washington, District of
			 Columbia, should be designated as Liu Xiaobo Plaza. 
	
 Whereas June 4, 2015, marked the 26th anniversary of the brutal crackdown on protestors at Tiananmen Square in Beijing;
 Whereas Dr. Liu Xiaobo is a Chinese human rights activist and Nobel Laureate who is currently serving an 11-year prison sentence for inciting subversion against the Government of the People’s Republic of China;
 Whereas in recognition of Dr. Liu Xiaobo’s long and non-violent struggle for fundamental human rights in the People's Republic of China, he was awarded the Nobel Peace Prize in October 2010; and
 Whereas renaming a portion of the street in front of the Embassy of the People's Republic of China in the District of Columbia after Dr. Liu Xiaobo serves as an expression of solidarity between the people of the United States and the people of the People's Republic of China who are, like Dr. Liu Xiaobo, engaged in a long and non-violent struggle for fundamental human rights: Now, therefore, be it
	
 that it is the sense of the Senate that— (1)the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, should be known and designated as Liu Xiaobo Plaza, and any reference in a law, map, regulation, document, paper, or other record to that area should be deemed to be a reference to Liu Xiaobo Plaza;
 (2)the address of 3505 International Place, Northwest, Washington, District of Columbia, should be redesignated as 1 Liu Xiaobo Plaza, and any reference in a law, map, regulation, document, paper, or other record of the United States to that address should be deemed to be a reference to 1 Liu Xiaobo Plaza; and
 (3)the Administrator of General Services should construct street signs that—
 (A)contain the phrase Liu Xiaobo Plaza; (B)are similar in design to the signs used by Washington, District of Columbia, to designate the location of Metro stations; and
 (C)should be placed on— (i)the parcel of Federal property that is closest to 1 Liu Xiaobo Plaza (as described in paragraph (2)); and
 (ii)the street corners of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest, Washington, District of Columbia.